Citation Nr: 9923171	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Meniere's disease 
claimed as a result of a jet blast injury.  


REPRESENTATION

Appellant represented by: Jesse A. McCall, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1955 to December 
1961.  This appeal arises from an August 1992 rating decision 
of the Columbia, South Carolina Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for entitlement 
to service connection for residuals of a head injury.  In 
November 1995, the veteran appeared and testified at a Travel 
Board hearing which was conducted by C. W. Symanski, who is 
the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.  At that 
time, the issue was clarified to involve the question of 
service connection for Meniere's disease claimed as a result 
of a jet blast injury.  Subsequently, the Board remanded the 
case to the RO in April 1996, February 1997, and June 1998 
for additional development of the evidence.  


REMAND

In the June 1998 remand, the Board directed the RO to afford 
the veteran a VA examination conducted by a specialist in 
ear, nose, and throat disorders, in order to determine the 
correct diagnosis regarding his symptom complex and to 
determine whether Meniere's disease was present.  The 
examination was to include an electrochocleography, and the 
examiner was to render an opinion as to whether it is at 
least as likely as not that the currently diagnosed 
disability is the result of the jet blast injury reported in 
service.  It appears from the record that the veteran was not 
afforded a VA examination, as directed.  Instead, he 
apparently submitted to an electrochocleography, the results 
of which were sent to the VA for a medical opinion in 
February 1999.  In the opinion, it was merely stated that the 
veteran did not fit the objective criteria for a diagnosis of 
Meniere's disease.  Unfortunately, a diagnosis was not 
provided to account for the continuing symptoms, nor was an 
opinion regarding etiology furnished.  Moreover, the report 
of the electrochocleography is not of record.  

In view of the fact that the veteran was not afforded a 
special VA examination and that a VA specialist's opinion was 
not responsive to the etiology question put forth in the 
remand, the case is incomplete and must be remanded to the RO 
once again.  This case has already been remanded three times.  
However, the Board is mindful of Stegall v. West, 11 Vet. 
App. 268 (1998), a precedential decision cited for guidance, 
wherein it was concluded that a remand by the Board conferred 
on the claimant the right to compliance with the remand 
orders and that the Board erred when it failed to insure 
compliance with the dictates of an earlier Board remand.  

The Board also notes that the most recent supplemental 
statement of the case (SSOC) was issued to the veteran in 
April 1999 but not to his attorney representative.  In fact, 
the SSOC indicates that the veteran had no representative.  
Previously, Jesse A. McCall, an attorney, had been accepted 
as the veteran's representative and had actively participated 
in the appeal on behalf of the veteran.  It is not clear from 
the record whether or not the veteran's power of attorney has 
been withdrawn.  According to VA Form 8, Certification of 
Appeal, dated in June 1999, the veteran has no 
representative.  The RO should clarify this matter of 
representation for the record.  

Given the foregoing circumstances, the Board has no other 
recourse but to REMAND this case to the RO for completion of 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received recent treatment for Meniere's 
disease.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of recent treatment for Meniere's 
disease.  All records obtained should be 
associated with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a special VA examination by 
a specialist in ear, nose and throat 
disorders in order to ascertain the 
correct diagnosis(es) concerning the 
veteran's symptom complex and in 
particular to determine whether Meniere's 
disease is present.  The claims folder 
must be made available to the examiner so 
that the veteran's military and medical 
history may be reviewed prior to the 
examination.  All indicated tests should 
be accomplished.  The examiner should 
then render an opinion for the record as 
to whether it is at least as likely as 
not that any currently diagnosed 
disability, be it Meniere's disease or 
some other condition, is the result of 
the jet blast injury reported in service.  
The rationale behind the examiner's 
opinion should be set forth in the 
examination report.  The report of the 
electrochocleography conducted prior to 
the February 1999 VA medical opinion 
should be associated with the examination 
report, and all must be made a part of 
the claims folder.  

3.  The RO should clarify for the record 
whether the power of attorney in favor of 
Jesse A. McCall, Jr. has been withdrawn.  
If Mr. McCall is not the authorized 
representative, the veteran should be 
notified of his right to obtain other 
representation.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
requested opinion, appropriate corrective 
action is to be implemented.  Thereafter, 
the RO should readjudicate the veteran's 
claim and, if the decision remains 
adverse to the veteran, provide him and 
his representative--if there is one--with 
a supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



